       Case 8:17-cr-00015-DOC Document 59 Filed 09/30/20 Page 1 of 3 Page ID #:358
                                                                                                 V

 1
 2                                                                FII_En
                                                                                 -------- ~---
                                                                         ,. .,
                                                       CI.FRKlU S. r ~ _           c ~~T
 3
 4                                                           SEP 3 p 2020
                                                                                   ~~
 5                                                                        v!~ CALIFOR~~'~A
                                                                                  DEPUTI'
                                                        ~   ~ ~_

 6
 ~I
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                                       ~o ctl t ~
12                                             Case No. CR 17~i$5-DOC
      UNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                      Plaintiff,
14                                              Fed. R. Crim. P. 32.1(a)(6);
                      ~.                         g u.s.c. § 3i43(a)(i)]
15
      KEVIN GILBERT,
16
17                    Defendant.
18
19
20
                                               I.
21
            On September 30, 2020, Defendant made his initial appearance on the
22
      petition for revocation of supervised release and warrant for arrest issued on
23
      September 14, 2020. Katherine Corrigan, a member of the Indigent Defense
24
      Panel, was appointed to represent Defendant.
25
            Defendant submitted on the recommendation of detention in the Pretrial
26
      Services Report.
27
28
        Case 8:17-cr-00015-DOC Document 59 Filed 09/30/20 Page 2 of 3 Page ID #:359



 1'
 2
 3                                                   II.
!~           Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §
 5     3143(a)following Defendant's arrest for alleged violations) ofthe terms of
 6     Defendant's ❑probation / ~ supervised release,
 7           The Court finds that:
 8 ~         A.      ~     Defendant has not carried his burden of establishing by clear
 9     and convincing evidence that Defendant will appear for further proceedings as
10     required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:
11                ~ allegations in the petition include defendant's arrest for possession of
12                a firearm in violation of California Penal Code section 29800(a)(1)..
13                ~ history of substance abuse
14                ~ prior violations
15
16
17           B.      ~     Defendant has not carried his burden of establishing by clear
18     and convincing evidence that Defendant will not endanger the safety of any other
19     person or the community if released [18 U.S.C. § 3142(b-c)]. This finding is
20     based on:
21                ~ allegations in the petition (see above)
22                ~ criminal history, and history of substance abuse
23
24
25
26
27
28

                                                 2
       Case 8:17-cr-00015-DOC Document 59 Filed 09/30/20 Page 3 of 3 Page ID #:360



 1'                                  III.

 2          IT IS THEREFORE ORDERED that the defendant is remanded to the

 3    custody ofthe U.S. Marshal pending further proceedings in this matter.

 4
      Dated: September 30, 2020
 5
 6
                                                         /s/
 7                                                   ALKASAGAR
                                            UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             3
